Citation Nr: 0513360	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-16 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran had periods of active duty for training and 
inactive duty for training on multiple occasions between July 
1980 and August 2001.  In addition, between November 1990 and 
August 1991, the veteran served on active military duty in 
support of Operation Desert Shield and Operation Desert 
Storm.  During that time, and specifically from December 1990 
to May 1991, the veteran served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied service connection for back and liver disabilities.  

Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the denial 
of these service connection claims.  In November 2000, the 
Board remanded these issues to the RO for further evidentiary 
development and due process requirements pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  Following 
completion of the requested action and a continued denial of 
the veteran's service connection claims, the RO, in May 2004, 
returned his case to the Board.  

In July 2004, the Board determined that additional 
evidentiary development was necessary, pursuant to the VCAA.  
Consequently, at that time, the Board remanded the veteran's 
service connection claims to the Board for specific action.  
Following completion of the requested evidentiary development 
as well as a continued denial of the veteran's service 
connection claims, the RO, in February 2005, returned her 
case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran did not exhibit degenerative joint disease of 
her lumbar spine in service or within the first post service 
year, and a disability of the lumbar spine is not otherwise 
associated with her active duty.  

3.  The veteran did not exhibit a benign hemangioma of the 
right lobe of her liver in service, and such a disability is 
not otherwise associated with her active duty.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
service, and degenerative joint disease of the lumbar spine 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A liver disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in April 2003, October 2003, and August 2004 
in the present case, VA notified the veteran of the type of 
evidence necessary to support her service connection claims.  
In addition, VA informed the veteran that it would make 
reasonable efforts to help her obtain necessary evidence with 
regard to these issues but that she must provide enough 
information so that VA could request the relevant records.  
VA also notified the veteran of attempts already made to 
obtain relevant evidence with regard to her service 
connection claims.  Further, VA informed the veteran of her 
opportunity to submit "information and evidence."  Thus, 
she may be considered advised to submit all pertinent 
evidence in her possession.  

Additionally, the January 1999 rating decision, the statement 
of the case (SOC) issued in July 1999, and the supplemental 
statements of the case (SSOCs) issued in October 2003 and 
December 2004 notified the veteran of the relevant criteria 
and evidence necessary to substantiate her service connection 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, No. 02-1077, slip op. 
at 33 (U.S. Vet. App. Apr. 14, 2005).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2003 
and 2004 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC setting out the 
provisions of 38 C.F.R. § 3.159(b), was provided to the 
veteran in December 2004.  

Moreover, throughout the current appeal, VA has made attempts 
to obtain records of relevant treatment identified by the 
veteran.  In particular, in a statement dated in August 2004, 
the veteran responded to VA's letter dated earlier in that 
month and noted that she was scheduled to undergo relevant 
specialized testing at the VA Medical Center (VAMC) in 
Tuscaloosa, Alabama approximately one week later in September 
2004.  She did not identify any other sources of relevant 
medical records.  Further review of the claims folder 
indicates that VA obtained these documents.  Additionally, 
the veteran failed to respond to the most recent SSOC which 
was issued in December 2004.  

Additionally, the veteran has been accorded pertinent VA 
examinations during the current appeal.  Accordingly, the 
Board also finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
service connection claims.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Throughout the current appeal, the veteran has contended that 
she has low back and liver disorders and that these 
disabilities originated during her active military duty.  In 
particular, she has asserted that her low back problems are 
the result of strenuous physical activity that she undertook 
during service (including carrying heavy equipment) and that 
her liver problems were caused by medication she took during 
service.  

A.  Service Connection For A Low Back Disability

Throughout the current appeal, the veteran has asserted that 
her low back problems had begun in December 1990 during her 
active military duty in Saudi Arabia.  In this regard, the 
Board acknowledges that, according to the service medical 
records, in December 1990, the veteran fell while carrying a 
large box up a flight of stairs and injured her knees.  
Although she also complained that her "side hurt," no 
specific mention of injury to her low back was made in the 
service medical records.  In fact, the service medical 
records are negative for complaints of, treatment for, or 
findings of a low back disability.  

Further, although at a VA general medical examination 
conducted in February 1992 the veteran complained of a 
painful tailbone, no pathology of her lumbar spine was 
demonstrated or diagnosed at that time.  In addition, VA 
joints examinations subsequently conducted in June 1992 and 
May 1996 included no complaints of, pathology associated 
with, or a diagnosis of a disability of the veteran's lumbar 
spine.  

The first post-service evidence of a low back disability is 
dated in May 1998.  X-rays taken of the veteran's lumbar 
spine at that time showed some degenerative narrowing her 
L5-S1 disc space.  Subsequent private and VA medical records 
dated through August 2004 reflect treatment for, and 
evaluation of, a lumbar spine disability variously diagnosed 
as low back pain, lumbago, right T12-L1 herniated nucleus 
pulposus, L5-S1 disc bulge causing moderate right neural 
foraminal stenosis and mild left neural foraminal stenosis, 
degenerative joint disease with facet arthropathy, and 
bilateral lower extremity radiculopathy.  

The Board acknowledges that, at a January 1999 VA outpatient 
treatment session, the examiner diagnosed low back pain since 
1990.  Importantly, however, this diagnosis appears to have 
been based upon the veteran's report of her own medical 
history that she had experienced back pain since 1990 and 
that this symptomatology had worsened in the last few years.  

In addition, the Board notes that, at the August 2004 VA 
examination, the examiner provided a diagnostic impression of 
degenerative joint disease of the lumbar spine causing 
chronic low back pain for the past fifteen years.  This 
conclusion also appears to have been based upon the veteran's 
report of her own medical history that she had developed back 
pain in 1990 during her service in the Gulf.  Specifically, 
at the post-service examination the veteran had stated that, 
during her Gulf service, she was carrying a heavy load (of 
approximately 50 pounds) when she fell onto her back.  
Significantly, the examiner who conducted the August 2004 
evaluation specifically concluded that the veteran's chronic 
low back pain was not related to her active military service.  
In addition, the examiner was unable to associate the 
degenerative joint disease of the veteran's lumbar spine with 
her active military duty.  In support of these conclusions, 
the examiner cited the pertinent evidence contained in the 
veteran's claims folder and explained in particular that the 
veteran's post-service outpatient treatment records fail to 
demonstrate a relationship between the veteran's current low 
back disability and her active military duty.  

In this regard, the Board notes that, as previously discussed 
in this decision, the first competent evidence of a low back 
disability is dated in May 1998, almost eight years after the 
purported injury to the veteran's back.  X-rays taken of the 
veteran's lumbar spine in May 1998 had shown some 
degenerative narrowing of her L5-S1 disc space.  Furthermore, 
the claims folder contains no competent evidence supporting a 
finding of an etiological relationship between the veteran's 
current low back disability and her active military duty.  

Accordingly, as the medical evidence of record indicates that 
the degenerative joint disease of the veteran's lumbar spine 
disability was not exhibited in service or within the first 
post service year and that a lumbar spine disability has not 
been found to be otherwise related to her active military 
duty, the Board must conclude that preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Service Connection For A Liver Disorder

Service medical records are negative for complaints of, 
treatment for, or findings of a liver disorder.  Initial 
post-service VA evaluations (including, in particular, a 
September 1991 VA outpatient examination, the February 1992 
VA general medical examination, and the June 1992 and May 
1996 VA joints examinations) included no complaints of, 
pathology associated with, or a diagnosis of a liver 
disorder.  

According to relevant post-service medical records, magnetic 
resonance imaging (MRI) completed on the veteran's lumbar 
spine in July 1998 reflected the presence of a two-centimeter 
mass in her liver.  The examining radiologist recommended 
further testing, including in particular computed tomography 
scanning of the veteran's liver.  Subsequent private and VA 
medical records dated through September 2004 reflect periodic 
evaluation of this mass which was consistently characterized 
on specialized testing as a benign right hepatic lobe 
hemangioma.  

The claims folder contains no competent evidence associating 
this condition with the veteran's active military duty.  
First, the Board notes that, at the June 2003 VA examination, 
the veteran specifically denied experiencing any symptoms 
(including pain) or taking any medication as a result of this 
condition.  Furthermore, at the August 2004 VA examination, 
the veteran described nausea but denied any vomiting, 
hematemesis, or melena.  A physical examination of her 
abdomen was normal.  As such, the examiner concluded that the 
hemangioma of the veteran's right liver lobe was 
asymptomatic.  Significantly, the examiner expressed his 
opinion that this disorder is not related to the veteran's 
active military service.  In support of this conclusion, the 
examiner explained that an hemangioma of the liver is a 
benign tumor of blood vessels malformation during fetal life 
and that the tumor is usually asymptomatic.  In this regard, 
the Board also notes that the claims folder contains no 
competent evidence associating the veteran's benign right 
hepatic lobe hemangioma with her active military duty.  

Accordingly, as the medical evidence of record indicates that 
the veteran's benign right hepatic lobe hemangioma was not 
exhibited in service and has not been found to be otherwise 
related to her active military duty, the Board must conclude 
that preponderance of the evidence is against the veteran's 
claim for service connection for a liver disorder.  The 
doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a low back disability is denied.  

Service connection for a liver disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


